113 F.3d 1242
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William W. ROCHE;  Steven J. Henry, Plaintiffs-Appellants,v.CITY OF HAMILTON;  Martha Bethel, Judge, Defendants-Appellees.
No. 96-36241.
United States Court of Appeals, Ninth Circuit.
Submitted May 6, 1997.*Decided May 9, 1997.

Before:  FLETCHER, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
William W. Roche and Steven J. Henry appeal pro se the district court's dismissal for failure to state a claim of their 42 U.S.C. § 1983 action for damages against the City of Hamilton and Judge Martha A. Bethel, a municipal judge for the City of Hamilton.  They allege that Judge Bethel violated their constitutional rights by prohibiting Roche, a non-attorney, from defending Henry in a misdemeanor criminal case.  We affirm.


3
We agree with the district court that Roche and Henry's allegations against Judge Bethel are barred by the doctrine of judicial immunity.  See Franceschi v. Schwartz, 57 F.3d 828, 830-31 (9th Cir.1995).  The City of Hamilton cannot be held liable on a theory of respondeat superior.  See Monell v. New York City Dep't of Social Services, 436 U.S. 658, 691-95 (1978).


4
The district court did not abuse its discretion by awarding attorney's fees against Roche and Henry because this action is frivolous and vexatious.  See 42 U.S.C. § 1988;  Hensley v. Eckerhart, 461 U.S. 424, 429 (1983).  Roche and Henry were on notice that judges acting in a judicial capacity have absolute immunity from liability for damages in a section 1983 action.  See Roche v. Town of Darby, CV-94-00025-CCL (D.Mont.1994), aff'd 68 F.3d 481 (9th Cir.1995) (unpublished disposition).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, the request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We reject Roche and Henry's baseless allegations that the district judge was biased against them